Citation Nr: 9923139
Decision Date: 08/16/99	Archive Date: 11/08/99

DOCKET NO. 99-00 644               DATE AUG 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to
include post traumatic stress disorder (PTSD).

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for actinic keratosis, claimed
as skin cancer.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1968 to November 1969.

This appeal comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a September 1998 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Louis, Missouri, which denied entitlement to service connection for
the claimed disorders.

The claim of entitlement to service connection for a psychiatric
disorder, to include PTSD, will be addressed in the REMAND portion
of the below decision.

In a written presentation from the veteran's representative dated
in February 1999 reference was made to tinnitus as an inferred
issue. While the Board may not agree that tinnitus is an inferred
issue, the written presentation does constitute an informal claim
for service connection for tinnitus. However, this matter is not
currently before the Board because it has not been prepared for
appellate review. As such, this matter will be referred to the RO
for appropriate action.

FINDINGS OF FACT

1. Competent medical evidence has not been submitted of a diagnosis
of skin cancer.

2. Competent medical evidence not been submitted of a nexus or
relationship between any currently diagnosed skin disorder and the
veteran's service.

3. Competent medical evidence not been submitted of a nexus or
relationship between any current hearing loss and the veteran's
service.

- 2 -

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for actinic
keratosis, claimed as skin cancer, is not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

2. The claim of entitlement to service connection for hearing loss
is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. See
38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1998). If a
malignant tumor or skin cancer is manifest to a degree of 10
percent within one year after separation from service, the disorder
may be presumed to have been incurred in service. See 38 U.S.C.A. 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 3.307, 3.309
(1998). If a condition noted during service is not shown to be
chronic, then generally a continuity of symptoms after service is
required for service connection. See 38 C.F.R. 3.303(b).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under case law, lay
observation is competent. If the chronicity provision is not
applicable, a claim may still be well grounded on the basis of 38
C.F.R. 3.303(b) if the condition is observed during service or any
applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. See Savage v. Gober, 10 Vet. App.
488 (1997).

3 -

A veteran claiming entitlement to VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well-grounded. See 38
U.S.C.A. 5107(a) (West 1991). The United States Court of Appeals
for Veterans Claims (Court) has defined "well-grounded claim" as a
"plausible claim, one which is meritorious on its own or capable of
substantiation." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
Such a claim need not be conclusive, but only possible to satisfy
the initial burden of 38 U.S.C.A. 5107(a). Id. A claim must be more
than just an allegation; a claimant must submit supporting
evidence. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). If
a claim is not well-grounded, the Board does not have jurisdiction
to adjudicate the claim. See Boeck v. Brown, 6 Vet. App. 14 (1993).
A not well-grounded claim must be denied. See Edenfield v. Brown,
8 Vet. App. 3 84 (1995). If the initial burden of presenting
evidence of a well-grounded claim is not met, the VA does not have
a duty to assist the veteran further in the development of the
claim. See 38 U.S.C.A. 5107(a); Murphy, 1 Vet. App. at 81-82.

To establish that a claim for service connection is well grounded,
a veteran must demonstrate a medical diagnosis of a current
disability; medical, or in certain circumstances, lay evidence of
inservice occurrence or aggravation of a disease or injury; and
medical evidence of a nexus between an inservice disease or injury
and the current disability. Where the determinative issue involves
medical causation, competent medical evidence to the effect that
the claim is plausible is required. See Epps v. Gober, 126 F. 3d
1464 (1997). For disorders subject to presumptive service
connection, the nexus requirement may be satisfied by evidence of
manifestation of the disease to the required extent within the
prescribed time period, if any. See Traut v. Brown, 6 Vet. App.
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 3 6, 43 (1993).

Actinic Keratosis

In this case, service medical records include pre-induction and
separation examination reports, dated in March 1968 and November
1969, respectively, which show that the veteran's skin was
clinically evaluated as normal. Moreover, service

- 4 -

medical records are silent as to complaints, treatment or diagnoses
relating to any skin disorder. Private treatment records from
November and December 1996 show treatment for several seborrheic
keratoses, which resolved with freeze treatment. At a VA
examination in April 1998, the veteran reported noticing the onset
of lesions several years prior to the examination and that he was
not currently receiving treatment. There was no evidence of
crusting, exfoliation or ulcerations. There was evidence of a
scattered keratotic rash. The diagnosis was evidence of frozen
keratotic lesions. The examiner noted one area that looked like
actinic keratosis, reported as stable.

Base on this evidence, it is apparent that there is no competent
medical evidence of skin cancer of record. In the absence of
evidence indicating the current manifestation of a disability, a
claim for service connection, therefore, is not plausible and
accordingly is not well grounded. See Rabideau v. Derwinski, 2 Vet.
App. 141, 144 (1992) (a case in which a veteran sought service
connection for hypertension, the Court found that, "[b]ecause of
the absence of any evidence of current hypertension . . .
appellant's claim is not plausible and, therefore, not well
grounded."). Further, there is no competent medical evidence that
demonstrates a nexus or relationship between any currently
diagnosed skin disorder and the veteran's military service. In the
absence of such medical evidence the veteran's claim is not well-
grounded and must be denied.

Hearing Loss

The veteran was afforded a VA audiological examination conducted in
April 1998. At that time, pure tone thresholds, in decibels, were
as follows:

HERTZ 
          500     1000     2000     3000     4000 
RIGHT      15       10       10       45       80 
LEFT       20       15       15       45       75

-5-

The average decibel loss between 1000 and 4000 hertz was 36
decibels in the right ear, and 38 decibels in the left ear. Speech
audiometry testing revealed speech recognition ability of 92
percent in the right ear and 96 percent in the left ear.
Sensorineural hearing loss was identified, moderate to severe in
the right and moderate to profound on the left on this examination
some 30 years after service.

For the purposes of applying the laws administered by the VA,
impaired hearing will be considered to be a disability when the
auditory threshold in any of the frequencies of 500, 1,000, 2,000,
3,000 and 4,000 Hertz is 40 decibels or greater; or when the
thresholds for at least three of these frequencies are 25 decibels
or greater; or when speech recognition scores using the Maryland
CNC Test are less than 94 percent. See 38 C.F.R. 3.385 (1998).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992),
stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that the above
regulation, although prohibiting an award of service connection
where audiometric test scores are within established limits, does
not prevent a veteran from establishing service connection on the
basis of post-service evidence of hearing loss related to service
when there were no audiometric scores reported at separation from
service. In Hensley, id. at 157, citing Current Medical Diagnosis
& Treatment 110-11 (Stephen A. Schroeder et. al eds., 1988), the
Court also indicated that the threshold for normal hearing was from
0 to 20 decibels, and that higher threshold levels revealed some
degree of hearing loss.

The Board also notes that audiometric findings on separation from
service seem to depict changes in audiometric findings from those
reported on his enlistment audiologic examination. However, on the
veteran's separation examination, the veteran's pure tone
thresholds, in decibels, were as follows:

HERTZ 
          500     1000     2000     3000     4000 
RIGHT       0        0        0      N/R       15 
LEFT       15        0        0      N/R        0

-6-

Such findings of thresholds below 20 decibels demonstrate the
absence of hearing loss on separation from service. See Hensley
supra.

The absence of audiological evidence of a hearing disability for VA
purposes in either ear at separation is not necessarily eternally
fatal to a service connection claim in view of the decision of the
Court in Hensley, which stated that 38 C.F.R. 3.385 does not
prevent a veteran from establishing service connection on the basis
of post service evidence of hearing loss related to service when no
audiometric findings were reported at that time. However, the
record presently lacks an opinion of a nexus or relationship
between the veteran's currently diagnosed hearing loss and service.
Accordingly, in the absence of nexus to service, the claim of
entitlement to service connection for hearing loss is not well
grounded and must be denied on that basis.

Conclusion

The only other evidence in support of the veteran's claims are his
own statements that a skin disorder and hearing loss are related to
service. Although the veteran's statements and testimony represent
evidence of continuity of symptomatology, they are not competent
evidence of a diagnosis of skin cancer or of a nexus between any
current disorder and that symptomatology. Under such circumstances,
the veteran's statements do not make the claims well grounded.
Furthermore, the veteran is not competent to offer an opinion as to
the diagnosis or etiology of any claimed disorder. Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). Hence, the veteran's statements
do not make his claims well grounded. Accordingly, his claims must
be denied.

The Board is aware of no circumstances in this matter that would
put VA on notice that relevant evidence may exist, or could be
obtained, that, if true, would make this claim "plausible." See
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). The Board views
its

- 7 -

discussion as sufficient to inform the veteran of the elements
necessary to complete the application for a claim for service
connection.

ORDER

Evidence of a well-grounded claim not having been submitted,
service connection for actinic keratosis, claimed as skin cancer,
is denied.

Evidence of a well-grounded claim not having been submitted,
service connection for hearing loss is denied.

REMAND

After the issue of entitlement to service connection for a nervous
disorder, to include PTSD, was certified for appeal, the veteran
submitted a statement received in January 1999 to the effect that
he was receiving VA treatment for PTSD. However, such treatment
records have not been associated with the claims file. The VA is
deemed to have constructive knowledge of those records and, in this
case, has actual knowledge of the existence of those records. As
such, they are considered to be evidence that is of record at the
time any decision is made, and should be associated with the claims
file. See Bell v. Derwinski, 2 Vet.App. 611 (1992). See also
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of
original jurisdiction's] failure to consider records which were in
VA's possession at the time of the decision, although not actually
in the record before the AOJ, may constitute clear and unmistakable
error ...... ) In addition, should those VA records disclose a
diagnosis of PTSD, further development of the veteran's claim for
PTSD would be indicated.

Therefore, in order to give the appellant every consideration with
respect to the present appeal, it is the Board's opinion that
further development of the case is necessary. Accordingly, this
case is REMANDED for the following action:

- 8 -

1. The RO should obtain and associate with the claims file all VA
clinical records relating to treatment of the veteran for a nervous
disorder, to include PTSD, identified by the veteran in his
statement in support of claim dated in December 1998.

2. Only if VA records requested in the first paragraph show an
'unequivocal' diagnosis of PTSD by a mental heath professional, the
RO should undertake additional development indicated below in
paragraphs 3 through 6.

3. The RO should once again request from the veteran a
comprehensive statement containing as much detail as possible
regarding the alleged inservice stressors. The veteran should be
asked to provide specific details of the claimed stressful events
during service, such as the dates, locations, detailed descriptions
of events, units involved, full names of casualties, and
identifying information concerning any other individuals involved
in the events, including their names, ranks, units of assignment,
or any other identifying details. The veteran is advised that this
information is vitally necessary to obtain supportive evidence of
the stressful events and that he must be as specific as possible
because without such details an adequate search for verifying
information cannot be conducted.

4. With this information, the RO should review the file and prepare
a summary of all the claimed stressors. This summary should be
prepared whether or not the veteran provides an additional
statement, as requested

9 -

above. This summary and a copy of the veteran's DD 214 and all
associated service documents should be sent to the U.S. Armed
Services Center for Research of Unit Records (USASCRUR), 7798
Cissna Road, Springfield, Virginia 22150. The USASCRUR should be
provided with a copy of any information obtained above, and should
be requested to provide any additional information that might
corroborate the veteran's alleged stressors. The USASCRUR should
also be requested to furnish the unit history for the unit the
veteran was assigned to while in Vietnam.

5. Following the receipt of a response from the USASCRUR, the RO
should prepare a report detailing the nature of any stressor which
it has determined is established by the record. If no stressor has
been verified, the RO should so state in its report. This report is
then to be added to the claims folder.

6. After completing the above actions the veteran should be
afforded a psychiatric examination to determine the diagnosis of
any and all psychiatric disorders which may be present. All
indicated studies, tests and evaluations deemed necessary should be
performed, but should include psychological testing including PTSD
sub scales. Regarding the claim for PTSD, the RO must provide the
examiner the summary of any stressors described above, and the
examiner must be instructed that only these events may be
considered for the purpose of determining whether exposure to an
inservice stressor has resulted in the current psychiatric
symptoms. The examiner should also determine whether the diagnostic
criteria to support the diagnosis

- 10-

of PTSD have been satisfied. If the PTSD diagnosis is deemed
appropriate, the examiner should comment upon the link between the
current symptomatology and one or more of the inservice stressors
found to be established by the RO. The report of examination should
include the complete rationale for all opinions expressed. Since it
is important "that each disability be viewed in relation to its
history[,]" 38 C.F.R. 4.1 (1998), copies of all pertinent records
in the veteran's claims file or, in the alternative, the
claimsfile, must be made available to the examiner for review.

When the development requested has been completed, the case should
again be reviewed by the RO on the basis of the additional
evidence. If the benefits sought are not granted, the appellant and
his representative should be furnished a Supplemental Statement of
the Case, and be afforded a reasonable opportunity to respond
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time. The appellant
is free to submit any additional evidence he desires to have
considered in connection with his current appeal. No action is
required of the appellant until he is notified.

RAYMOND F. FERNER 
Acting Member, Board of Veterans' Appeals


